Citation Nr: 1204872	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for reactive airway disease, claimed as a respiratory disorder manifested by shortness of breath, to include as secondary to service-connected septoplasty. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran has service in the Marine Corps Reserves and served on active duty during three time periods as follows:  June 6, 1991, to June 5, 1995; June 15, 1996, to October 1, 1996; and January 27, 2003, to July 13, 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied, in pertinent part, the Veteran's claims of entitlement to service connection for shortness of breath and residuals of a left shoulder surgery. 

Subsequent to the Veteran's January 2008 Substantive Appeal, a December 2010 rating decision, mailed to the Veteran in January 2011, of the Remand and Rating Development Team in Huntington, West Virginia, granted service connection for residuals of a left shoulder surgery.  Therefore, as such decision represents a full grant of the benefit sought on appeal as to the issue of entitlement to service connection for residuals of a left shoulder surgery, the issue is no longer before the Board and the Board will confine its consideration to the remaining issue as set forth on the title page of this decision. 

In October 2009, the Board, in pertinent part, remanded the issue of entitlement to service connection for a respiratory disorder manifested by shortness of breath, to include as secondary to service-connected septoplasty, for additional development.  Further, in May 2011 and August 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) and the opinions, dated in July 2011 and January 2012, respectively, have been associated with the claims file.  The file has now been returned to the Board for further consideration.

The issue of entitlement to a disability rating in excess of 10 percent for service-connected PTSD has been raised by the record.  Specifically, in October 2009, the Veteran filed a claim of entitlement to, in pertinent part, an increased disability rating for service-connected PTSD.  The Agency of Original Jurisdiction (AOJ), however, sent the Veteran a letter, in November 2009,  indicating that it could not adjudicate his claim of entitlement to an increased disability rating for his PTSD because such was currently on appeal.  Review of the record indicates that the issue, service connection for PTSD, was granted by a December 2007 decision of a Decision Review Officer (DRO) at the RO in St. Petersburg, Florida, and was thus not on appeal at the time of the Veteran's October 2009 claim.  Thus, the issue of entitlement to a disability rating in excess of 10 percent for service-connected PTSD has not been adjudicated by the AOJ, and the Board does not have jurisdiction over it.  Thus, the issue is referred to the AOJ for appropriate action. 


FINDING OF FACT

The presumption of soundness has not been rebutted and, resolving all reasonable doubt in favor of the Veteran, reactive airway disease had its onset during active service. 


CONCLUSION OF LAW

Reactive airway disease was incurred during active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for reactive airway disease herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

In statements made during the appellate period, to include in the Veteran's April 2007 Notice of Disagreement and January 2008 Substantive Appeal, he asserted that his current respiratory disorder manifested by shortness of breath is related to his service-connected septoplasty.  Specifically, the Veteran asserts that the main cause of his shortness of breath is the cartilage that was blocking his left nostril air passage, leading to his in-service deviated septum procedure.  Therefore, the Veteran claims that service connection is warranted for a respiratory disorder manifested by shortness of breath. 

While the Veteran has alleged entitlement to service connection on a secondary basis, the Board is herein granting service connection on a direct basis and, as such, no further inquiry as to whether the Veteran's reactive airway disease is secondary to his service-connected septoplasty is required. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board finds that the evidence of record demonstrates that the Veteran has a current diagnosis of mild reactive airway disease, as found on VA examination in July 2010. 

Therefore, the remaining inquiry is whether such reactive airway disease is related to the Veteran's military service.  In this regard, the Board observes that on no occasion of medical examination or history conducted for the purpose of entry into a period of active service did any examiner report findings of a respiratory disorder, nor did the Veteran report a history of symptoms of a respiratory disorder.  Therefore, as no respiratory disorder was noted on any service entrance examination, the presumption of soundness attaches.  

As indicated previously, to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  In the instant case, the Board finds that there is no clear and unmistakable evidence that the Veteran's reactive airway disease existed prior to his first period of service and, while such did clearly and unmistakably exist prior to his second and third periods of service, there is no clear and unmistakable evidence demonstrating that such was not aggravated by such subsequent periods of service.  Therefore, the presumption of soundness has not been rebutted for any period of service. 

In this regard, Veteran's service treatment records reflect that, in January 1992, he complained of shortness of breath, reported one occasion of childhood asthma, and was diagnosed with a mild upper respiratory infection.  Service treatment records dated in June 1992 indicate that the Veteran was diagnosed with exercise-induced reactive airway disease.  Additionally, a record dated in February 1995 indicates that the Veteran reported that he had experienced shortness of breath as a child and was treated for a "wheezing attack."  The above-referenced service treatment records are each dated during the Veteran's first period of active service, from June 1991 to June 1995, and prior to the Veteran's second and third periods of active service, from June 1996 to October 1996, and from January 2003 to July 2003, respectively.  

As to whether reactive airway disease pre-existed the Veteran's first period of service, the Board notes that in the VHA opinion received in July 2011, the physician opined that evidence of a childhood "wheezing attack" suggested that the Veteran's asthma was present prior to military service.  In this regard, he noted that asthma or reactive airway disease was diagnosed 75 percent of the time prior to age 7; and that many patients noted a remission of childhood asthma symptoms around the time of puberty with recurrence several years later.   Another VHA physician, in his opinion received in January 2012, opined that the Veteran's report of childhood respiratory disorder indicates that he might have had the disease since then as mild intermittent pattern.  Neither VHA physician rendered their opinion in such a way that allows the Board to find clear and unmistakable evidence that the Veteran's reactive airway disorder pre-existed his first period of active service.  The VHA physicians' use of the terms suggested, many, and might do not rise to the level of clear and unmistakable evidence.  However, there remains clinical evidence of a diagnosis of reactive airway disease during the Veteran's first period of active service, prior to his subsequent two periods of active service.  Therefore, based on the foregoing, the Board finds that the Veteran's reactive airway disease clearly and unmistakably existed prior to his second and third periods of active service. 

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's reactive airway disease clearly and unmistakably pre-existed at least one period of service. The Board must also determine whether there is clear and unmistakable evidence that such disorder was not aggravated by any subsequent active service. 

In this regard, the Veteran's service treatment records dated in May 2003 indicate that as part of his post-deployment health assessment, he reported difficulty breathing during his recent deployment.  The VHA physician, in the opinion received in July 2011, reported that he could not opine as whether any service-related activities caused an increase in the natural progression or permanently worsened the Veteran's pulmonary functioning.  Another VHA physician, in the opinion received in January 2012 opined that it was possible, based on the reported symptoms during military service, that the Veteran's reactive airway disease worsened during the period of exposure while on active duty.  Neither VHA physician rendered their opinion in such a way that allows the Board to find clear and unmistakable evidence that the Veteran's reactive airway disorder was not aggravated by any subsequent active service.  The VHA physician, in July 2011, could not render the requested opinion and the use of the term possible by the VHA physician in his January 2012 opinion do not rise to the level of clear and unmistakable evidence.  Thus, the Board finds that there is not clear and unmistakable evidence that the Veteran's pre-existing reactive airway disease was not aggravated by any subsequent active service.

As such, the presumption of soundness has not been rebutted, and the remaining inquiry is whether Veteran's reactive airway disease was incurred in a period of active service. 

As discussed previously, the record reflects a current diagnosis of reactive airway disease, which was initially diagnosed during a period of active service, in June 1992.  Additionally, the Veteran's subsequent service treatment records demonstrate that, in May 2003, he reported difficulty breathing during his deployment to Southwest Asia and indicated that he had concerns regarding his shortness of breath.  Furthermore, as noted previously, the Veteran has attributed his shortness of breath to his in-service deviated septum procedure.  Thus, the Board construes his statement as a competent and credible assertion of continuous episodes of shortness of breath since his in-service deviated septum.  Statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board will resolve all reasonable doubt in favor of the Veteran and find that his reactive airway disease had its onset during a period of active service and, as such, service connection is warranted.  


ORDER

Service connection for reactive airway disorder is granted. 


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


